Title: Elizabeth Trist to Thomas Jefferson, 29 July 1814
From: Trist, Elizabeth House
To: Jefferson, Thomas


      
        
          Bird wood Henry 29th July—14
        
        Nothing is more grateful to my heart than assurances of friendship and remembrance from those I love and esteem. your favor therefore with the Book you may be assured was most joyfully received to hear that Mr Randolph had resign’d his Military Commission and that the family were all well
			 gave a Zest to the pleasure, God grant that every blessing may be extended to them, that your health and spirits may be long preserved to give pleasure
			 and comfort to your family and friends—often do I triumph in your escape from
			 the Helm before the storms became violent poor Mr Madison with all his precaution to steer clear of censure has got his full portion and I make no doubt he will be heartily tired of his situation before the time arrives when he can disburthen him
			 self from the cares of state and eat his Hog meat and Homony, in his native Dwelling I never thought the Presidents an enviable situation and I do expect from the want of unanimity in our country
			 that it will become worse and worse—I trembled at one time at the impending ruin of France and for the fate of Bonaparte I never contemplated his being let down so easily, he ought to rejoice at
			 the
			 change for he has a much greater chance of happiness himself his family and connections all liberaly provided for, I shou’d have been delighted at the restoration of the Bourbons, as they have
			 settled matters, if I did not apprehend greater evils wou’d attend our own Country, we have little
			 mercy to expect
			 from great Britan She will now have it in her power to distress us more than
			 ever,
			 her well disciplined Armies will now be turn’d upon us her arrogance will increase with her late success and I have not the most distant hope that she will give us peace on terms such as we ought
			 accept I shou’d not care about the Fisheries the Yankies are most interested in that trade and they deserve to suffer but the impressing our Seamen is what I can never be
			 reconciled to, the
			 rights of
			 those brave men I hope will be contended for till there is not a being left to fight for them, Oh God! if we were only United I shou’d not fear them but I trust and hope there are true-Blooded Americans enough to prevent our being subdued—we have sustaind a heavy loss in the crew of the
			 Essex but their bravery will reflect honor on their Country and immortalize their renown to the latest ages, I weep for the loss of my Countrymen, at
			 the same time exult in their Glorious exits we
			 now and then hear of Brilliant feats being perform’d by the land forces, the late news of the capture of Erie is pleasing
			 I expect every week to hear of Chauncy engaging the British fleet on the Lakes but I dont suffer my self to be too Sanguine of our success in capturing them, but this I am certain of that our Brave Tars will do their duty, as to
			 Canada I think we may as well give up the Idea of possessing that Country but if we can get command of the Lakes it will be a great point gain’d
        I have been questioning Francis Gilmer as to the improvements at Monticello he tells me except an observatory everry thing remaind as when I left it. what exclaim’d I, are not the Porticoes compleated no, alas I fear that monument of taste will
			 not long Survive the present possessor for if he does not finish them
			 they will stand a poor chance of ever being compleated tho I have not the most distant prospect of ever visiting Albemarle again I feel interested in all that relates to you Mr Divers has done nothing towards compleating his establishment I am afraid you are both become weary of the world, I suppose it is
			 natural as we advance in life to lose our energy of
			 character, for I feel that mine has departed tho I some times think if I had the means I shou’d undertake to superintend building a comfortable House for I really am sickend with log cabins and
			 want
			 of conveniences but notwithstanding I feel more contented and happy than I have been for many years tho I am daily admonish’d that my race is almost run tho I am never Ill the feebleness of age has come upon me
			 It may be increased by the continuel wet weather yesterday and
			 last night the flood gates of Heaven were open’d upon us and the first this morning was that all was destroy’d on the low ground the mill carried way and some of our poor Neighbours will be
			 ruin’d
			 and what is more distressing I heard that all the mills in the Neighbourhood have shared the same fate of ours, we have heretofore been very fortunate and must find consolation as
			 old Jemmy did in the loss of his Turkys that others have sufferd equally with ourselves—
        Please to present me tenderly and affectionately to Mrs Randolph and all her dear connections Mr and
			 Mrs Gilmer join me in sincere wishes for your health and long happiness
        E—
                Trist
      
      
        pray excuse my long epistles I fear I weary my friends by their want of conciseness I did not intend to obtrude so much on your time or patience and to have written to Mrs Randolph but I found that my paper was all consumed
      
    